                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                            No. 7:16-CV-17-D

MARY ELIZABETH NELSON,                  )
                                        )
             Plaintiff,                 )
                                        )                 ORDER
v.                                      )
                                        )
ANDREW SAUL,                            )
 Commissioner of Social Security,       )
                                        )
             Defendant.                 )


      Plaintiffs counsel filed a motion for approval of attorney's fees under section

206(b) of the Social Security Act (the "Act"), 42 U.S.C. § 406(b), in the amount of

$15,550.38. Attorney's fees under section 206(b) are paid from past-due benefits

awarded to a successful claimant. 42 U.S.C. § 406(b). Plaintiff has previously been

awarded attorney's fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412, in the amount of $4, 106.50 (ECF No. 28).

      Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535

U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.

      It is ORDERED that Plaintiffs counsel be awarded fees under section 206(b)

of the Act, 42 U.S.C. § 406(b), in the amount of$ I 5' 1 000 ·    , and refund to

Plaintiff the smaller award between this amount and the EAJA award.
                                            ocfv/:a..u.
      SO ORDERED, this _i__ day of ~0f)tember 2019.


                                                     J
                                                      t11     tu"~
                                                         ES C. DEVER III
                                                     United States District Judge
